Citation Nr: 0631500	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefit sought on 
appeal.  


FINDING OF FACT

An acquired psychiatric disorder was not present during 
service, or for several years thereafter, and is not shown 
by competent medical evidence to be causally related to an 
incident of active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5013A, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has an acquired psychiatric disorder that is 
attributable to his active military service.  Specifically, 
the veteran described feelings of paranoia and fear during 
service, which he maintains led to his current psychiatric 
condition  

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board notes that after the veteran submitted his June 
2002 claim for service connection for a mental disability, 
the RO sent him a VCAA notice letter in July 2002, which 
explained in detail what type of evidence was needed to 
support a claim for service connection.  This letter 
described the veteran's and VA's respective duties for 
obtaining evidence, and was sent prior to the initial 
adjudication of his claim in February 2003.  While the July 
2002 letter was sufficient to satisfy the duty to notify 
under the VCAA, the record reflects that the veteran was 
also sent a second VCAA notice letter in November 2003.  
This letter referenced the evidence already received in the 
veteran's claim, and explained what was still needed to 
substantiate his claim. 

While the veteran was not instructed in the July 2002 letter 
to "submit any evidence in his possession that pertains to 
the claim," 38 C.F.R. § 3.159(b)(1), he was advised to 
furnish VA with medical records that he would like 
considered in his claim, and to also send in evidence 
regarding treatment for his claimed disability since service 
separation.  Additionally, the November 2003 letter states 
"[i]f there is "any additional evidence you want us to 
obtain that has not already been considered, we will request 
it."  Thus, while the exact words requesting 'all evidence 
in his possession' were not used, the provisions of 38 
C.F.R. § 3.159(b)(1) were substantially met.  

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of  a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 483.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In short, for the reasons discussed above, the Board is 
satisfied that the duty to notify under the VCAA was met in 
this case.  The Board also finds that VA has done everything 
reasonably possible to assist the veteran with respect to 
his claim.  The veteran's service medical records are in the 
file, and extensive VA and private medical evidence has been 
obtained over the years.  The veteran has at no time 
identified additional evidence he wanted VA to obtain and 
consider.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (a) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (b) establishes that the 
claimant suffered an event, injury or disease in service; 
and (c) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability, but (d) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Id.  In the present case, the veteran was not afforded a VA 
examination, because although there is evidence of a current 
psychiatric disability, there is no evidence of any in-
service treatment or symptoms for a psychiatric disorder, 
and there is no probative evidence indicating that the 
veteran's current psychiatric disorder may be related to 
service.  As such, a VA examination is not necessary in this 
case.  

In his substantive appeal, VA Form 9, received at the RO in 
February 2004, the veteran requested a BVA hearing at a 
local VA office before a member of the Board.  Accordingly, 
the RO scheduled a hearing in June 2004.  In May 2004, the 
RO received a phone call requesting that the veteran's 
hearing be by conference call, since he was incarcerated.  
The RO correctly explained that telephone hearings were not 
provided by the Board.  The veteran sent in a written 
request in June 2004 that his hearing be put on hold until 
2008, at which time he was due to be released from prison.  
The Board has a statutory obligation to decide appeals only 
after affording the appellant an opportunity for a hearing.  
38 U.S.C.A. § 7107(b).  In the present case, the Board 
afforded the veteran the same opportunity for a hearing that 
is provided to all other appellants.  The veteran apparently 
was not able to avail himself of that opportunity due to his 
circumstances of incarceration.  As the Board is required to 
decide cases in docket order, see 38 U.S.C.A. § 7107(a), the 
Board has no authority to hold the veteran's case until 
2008, as he requests, so that he can then participate in a 
Board hearing.  In short, the Board finds that the duty to 
provide the veteran with an opportunity for a hearing was 
satisfied.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and assist the veteran at 
every stage of adjudicating the claim, and the Board will 
proceed with appellate review of the merits of this case.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When a chronic disease, such as psychosis, becomes manifest 
to a compensable degree within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Where the determinative issue in a service 
connection claim involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

Historically, the veteran served on active duty in the Navy 
from February 1971 to November 1971.  Service medical 
records indicate that the veteran underwent a psychiatric 
evaluation in August 1971, and was diagnosed with drug 
abuse.  Mental status examination was within normal limits, 
and the examiner remarked that there was no evidence of 
psychosis, incapacitating neurosis, organic brain disease, 
severe personality disorder, or suicidal ideation.  The 
veteran complained of LSD flashbacks, but the veracity of 
this complaint was noted to be doubted by the examiner.  
Pursuant to a Navy drug exemption program, the veteran 
admitted to using drugs over the preceding eight months in 
August 1971.  The report of the veteran's separation 
examination, dated in November 1971, showed no complaints 
indicative of a psychiatric disorder,  The veteran was noted 
to be psychiatrically normal on examination.  Drug abuse by 
history was noted.  

In June 2002, the veteran filed his claim seeking service 
connection for an acquired psychiatric disorder.  In support 
of his claim, service medical records, VA, and private 
medical records were obtained, dating from 1971 to 2003.  A 
review of these records revealed treatment for a variety of 
drug related conditions after service separation, and 
complaints of sleeplessness and nervousness were noted in 
records beginning in 1975.  

The veteran's VA medical records reveal that he was first 
treated at the VA hospital in Los Angeles from 1975-76 in 
the methadone clinic, and again in 1980.  In his 1975 visit, 
he discussed past instances of drug use.  In July 1980, he 
returned to the VA facility, and complained of nervousness 
and anxiety.  

Records were sought from the Valley Del Sol Methadone Clinic 
in Phoenix for the period 1987-1992, and from the Desert 
Samaritan Hospital in Mesa, Arizona, from August to 
September 1992.  Valley Del Sol reported that its records on 
the veteran had been destroyed after seven years.  Lab 
records were received from Desert Samaritan Hospital, dated 
in July 1992, which reflect a positive test for methadone.  
Medical records from the Pinal County Department of Public 
Health, dated from 1993 to 1994, and from the Arizona State 
Prison in Florence, Arizona, dated since 1994, reflect 
varying diagnoses of depression, anxiety, headaches, 
nervousness, and panic disorder, which were being treated 
with Zoloft and Elavil.  There were also findings of drug 
abuse.  A July 1994 psychiatric evaluation from the Arizona 
Department of Corrections showed diagnoses of dysthymic 
disorder, generalized anxiety disorder, and panic disorder.  

In summary, the first record of complaint from the veteran 
of nervousness following service was in 1975, four years 
after service separation, at a VA facility.  However, there 
was no associated psychiatric diagnosis made at that time.  
The first reported post-service medical treatment for a 
psychiatric disorder is not until 1993-1994, over twenty-two 
years after the veteran's discharge from service.  
Significantly, there is no competent medical evidence 
linking any current acquired psychiatric disorder to active 
duty service.  Although the veteran contends that his 
current psychiatric disorder resulted from or was aggravated 
by his military service, as a layperson with no medical 
expertise, he is not competent to offer a medical opinion on 
the diagnosis or etiology of a condition.  See Espiritu, 2 
Vet. App. at 494-95.  Rather, medical evidence on this point 
is required.  

Based on the evidence of record, the Board must conclude 
that the preponderance of the evidence is against a claim 
for service connection for an acquired psychiatric disorder.  
In summary, there is no evidence of a chronic acquired 
psychiatric disorder during service, nor is there any 
evidence that a psychosis was manifest to any degree during 
the first post-service year or at any time thereafter.  
Rather, the weight of the credible evidence demonstrates 
that an acquired psychiatric disorder began many years after 
service and is not shown to be related to any incident of 
active service.  As the preponderance of the evidence is 
against the claim for service connection, the benefit of the 
doubt rule does not apply, and the appeal is denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


